Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
 2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR. 1.114. Applicant’s submission filed on 04 January 2022 has been entered. 

Status of Claims 
3. 	Claims 14-24, 32, and 37-38 are pending, of which claims 14-17, 19, 21-24, and 32 have been amended; claims 1-13, 25-31, and 33-36 have been canceled; and claims 14-24, 32, and 37-38 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments dated 06 December 2021, referred to herein as “the Arguments”, have been fully considered but they are not persuasive. 
	The Examiner has addressed the amended limitations within the updated text below. 
	Applicant argues that Holop does not explicitly teach the amended limitation which recites “wherein a first portion of the sterile drape sleeve extends proximally from the drape shroud body and covers the insertion assembly, and a second portion of the sterile drape sleeve extends distally from the drape shroud body and is attachable to the surgical instrument manipulator at the instrument mount interface” (pages 8-11 of the Arguments). The Examiner respectfully disagrees, as Holop teaches wherein the sterile drape sleeve 1100a / 1200a includes a first portion or pocket extensions 1106 / 1206 that are configured to be draped over the insertion mechanisms of the instrument manipulators ([0134-0135, 0145, FIG. 11B, FIG. 12]). Furthermore, Holop teaches wherein the sterile drape sleeve 1100 includes a second portion that is extended and mounted to the instrument manipulator via the mounting interface or base plate 1140a ([0034, 0134, FIGS. 11A-11D]). Therefore, the Examiner respectfully maintains that Holop teaches the amended limitation that recites “wherein a first portion of the sterile drape sleeve extends proximally from the drape shroud body and covers the insertion assembly, and a second portion of the sterile drape sleeve extends distally from the drape shroud body and is attachable to the surgical instrument manipulator at the instrument mount interface.”  

Claim Rejections - 35 USC § 102
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 14-15, 18-24, 32, and 37-38 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Holop et al. (US 2011/0277775 A1).
Regarding claim 14, Holop teaches a surgical system (surgical system or cart 200 [0089, FIG. 2A-2C]) comprising: 
a surgical instrument manipulator (instrument manipulators 242a / 342 [0094, 0105, FIG. 2A-2C]) comprising an instrument mount interface configured to removable couple a surgical instrument to the surgical instrument manipulator (the mounting interface or base plate 240 / 340a is used in the process of mounting the surgical instruments 260 / 360 to the surgical instrument manipulators 242a / 342 [0087, 0092, 0094, 0103]);
an insertion assembly coupled to the surgical instrument manipulator (insertion mechanism 344 [0105]), the insertion assembly being moveable between retracted and extended configurations to move the surgical instrument manipulator in proximal and distal directions (insertion mechanism 344 allows for moving the instrument manipulator towards and away from the surgical site [0105, FIG. 3]); and 
a drape shroud assembly mounted on the insertion assembly (drape 1100b includes a drape portion 1200a which is coupled with the instrument manipulator. Furthermore, the instrument manipulator is coupled with the insertion mechanism [abstract, 0105, 0145]), the drape shroud assembly comprising a drape shroud body (drape shroud 1100b [FIG. 12]); 

wherein the sterile drape sleeve is coupled to the insertion assembly by the drape shroud body at a portion of the sterile drape sleeve between the first end and the second end of the sterile drape sleeve (the sterile drape sleeve and the sterile drape sleeve pocket extensions are coupled with the insertion mechanism [0135, 0145, 0147, claim 15, FIG. 12]), and 
wherein a first portion of the sterile drape sleeve extends proximally from the drape shroud body and covers the insertion assembly (the sterile drape sleeve 1100a / 1200a includes a first portion or pocket extensions 1106 / 1206 that are configured “for draping over the insertion mechanisms of the instrument manipulators” [0134-0135, 0145, FIG. 11B, FIG. 12]), and a second portion of the sterile drape sleeve extends distally from the drape shroud body and is attachable to the instrument manipulator at the instrument mount interface (the sterile drape sleeve 1100 includes a second portion that is extended and mounted to the instrument manipulator via the mounting interface or base plate 1140a [0034, 0134, FIG. 11C]). 
Regarding claim 15, Holop teaches wherein the insertion assembly comprises a frame portion (outer shell or inner frame 542i [0105]) and a carriage portion (carriage 802 [0104-0105]); 
the carriage portion comprises a first end and a second end (carriage 802 [FIG. 8, 0105, 0135]); 

 the second end of the carriage portion is movably coupled with the frame portion to move the surgical instrument manipulator between the retracted and extended configurations (the carriage 802 is coupled within frame aperture 542i of the instrument manipulator 342. The carriage 802 has lead screws to drive the manipulator in proximal and distal directions with reference to the base plate 340a. Furthermore, the carriage 802 includes various carriage links 804 / 808 / 808a / 808b, such as a slider or lead screw which allows the carriage to slide in the linear direction with the manipulator [0104-0105, FIG. 5C-2, FIG. 8]).
Regarding claim 18, Holop teaches a surgical instrument coupled to the surgical instrument manipulator (surgical instrument 360 coupled to the instrument manipulator 342 [0015, 105]).
Regarding claim 19, Holop teaches wherein the surgical instrument manipulator comprises an insertion assembly guard extending from a side of the surgical instrument manipulator coupled to the insertion assembly (Applicant demonstrates the guard as element 645 on figures 6A-6B. Holop teaches a similar configuration on figure 5C-2, particularly aperture 542i’ which extends from the side of the instrument manipulator 342 / 542 [0105, 0111]. The insertion assembly 844 which comprises the carriage 802 is then inserted within the guard or aperture 542i’ that extends from the instrument manipulator 342 / 542 [0104-0105, FIG. 8]); 

Regarding claim 20, Holop teaches wherein the insertion assembly guard defines an opening surrounding the insertion assembly and the drape shroud assembly (the drape is coupled to the insertion assembly as stated above in claim 14. The guard or aperture 542i’ forms an opening to surround or receive the insertion assembly 844 [0104-0105, FIG. 5C-2]). 
Regarding claim 21, Holop teaches wherein the drape shroud body comprises a first end and a second end (drape 1110 has a first end and a second end as indicated by annotated figure 11D below [0134]), wherein the body extends between the first end and the second end (the carriage 804 of the insertion mechanism is inserted and extends to the distal or second end of the drape [0135, FIG. 11D], and wherein a plurality of tabs extend from the second end (the plurality of tabs is considered the distal drape pocket extensions 1106 which utilizes tabs for connection to the carriage 804 [see figure 11 or annotated figure 11 below, 0135]). 

    PNG
    media_image1.png
    732
    837
    media_image1.png
    Greyscale

Regarding claim 22, Holop teaches wherein the plurality of tabs are configured to guide the first portion of the sterile drape sleeve around the insertion assembly as the insertion assembly moves to the retracted position to move the surgical instrument manipulator in the proximal direction (In the previous embodiment, the insertion mechanism including the carriage 804 is first inserted or moved in a direction towards the second end of the drape and the insertion mechanism is coupled with the distal pocket extensions 1106 [0135, see FIG. 11D or annotated FIG. 11D above]. Similarly with the embodiment of figure 12, the insertion mechanism reaches the second end of the drape and the distal pocket extensions 1206 is configured to guide the drape over the insertion mechanism of the instrument manipulators [0145-0147, FIG. 12]. Furthermore, the drape sleeves are guided with respect to the retraction of the insertion mechanisms and instrument manipulators [0147]). 

Regarding claim 24, Holop teaches an insertion assembly guard coupled with the surgical instrument manipulator (the manipulator platform comprises a guard or ribbed base comb portion 1208b which has a plurality of aperture frames 1204 that receive a respective drape sleeve 1205. The drape sleeves 1205 correspond with a respective insertion mechanism of the instrument manipulators ([0145-0147, FIG. 12]), the insertion assembly guard partially surrounding a portion of the insertion assembly (the insertion mechanisms are inserted through the apertures 1204 of the guard or ribbed base comb portion 1208b and then the insertion mechanisms are draped [FIG. 12, 0145-0147]) and configured to hold a distal end of the second portion of the sterile drape sleeve open (the ribbed based comb portion 1208b aids in maintaining the orientation and arrangement of the drape sleeves 1205 as the draped instrument manipulators move during a surgical procedure [0146, FIG. 12]).
Regarding claim 32, Holop teaches a method for forming a sterile field around a manipulator of a surgical system (a sterile field is formed around the instrument manipulator arm assembly 101 / 201, meanwhile a sterile drape 1000 / 2000 / 1100 is used to cover or shield non-sterile parts of the manipulator arm assembly 101 / 201 from the sterile field [0129, 0134, FIGS. 1A-1B, FIGS. 2A-2C, FIGS. 11A-11D]), the manipulator comprising an instrument mount interface configured to removable couple a surgical instrument to the manipulator (the mounting interface or base plate 240a / 340a 
 attaching a drape shroud assembly to an insertion portion of a surgical system, the insertion portion being moveable between retracted and extended configurations and operably coupled to the manipulator of the surgical system to move the manipulator in proximal and distal directions (the drape shroud 1100b includes a drape portion 1200a coupled with the instrument manipulator. The instrument manipulator further comprises the insertion mechanism [abstract, 0105, 0145]. Furthermore, the embodiment of figure 3 demonstrates how the insertion mechanism 344 allows for moving the instrument manipulator towards and away from the surgical site [0105, FIG. 3]); and 
attaching a tubular sterile drape sleeve extending from a first end to a second end to the drape shroud assembly at a portion of the sterile drape sleeve between the first end and the second end of the sterile drape sleeve (the drape sleeves 1205 and the drape sleeve pocket extensions 1206 have a tubular shape that extends from a first end to a second end [FIG. 12, 0145 0147]. Furthermore, a portion of the drape sleeves 1205 are attached to the drape shroud assembly 1100b [FIG. 12, 0145, 0147]), wherein attaching the sterile drape sleeve to the drape shroud assembly at the portion of the sterile drape sleeve comprises configuring the sterile drape sleeve as a first sleeve portion extending proximally from the drape shroud assembly (the drape sleeves 1105 / 1205 include a first portion or pocket extensions 1106 / 1206 that drapes over the insertion mechanisms of the instrument manipulators [0134-0135, 0145, FIG. 11B, FIG. 12]) and a second sleeve portion extending distally from the drape shroud assembly 
covering the insertion portion with first sleeve portion (the pocket extensions 1206 are draped over the insertion mechanisms of the instrument manipulators [0145, FIG. 12]), and 
at least partially covering the manipulator with the second sleeve portion and attaching the second sleeve portion to the instrument mount interface of the manipulator (the second portion the drape sleeve 1100 is mounted directly to the instrument manipulator via the mounting interface or base plate 1140a [0034, 0134, FIG. 11C]. The second portion of the drape sleeve 1100 also covers a portion of the manipulator arm assembly [0134]).  
Regarding claim 37, Holop teaches wherein a distal end of the second portion of the drape sleeve comprises a membrane interface configured to be located between the surgical instrument manipulator and an input interface of a surgical instrument coupled to the surgical instrument manipulator (flexible membrane interface 1254 that interfaces between the outputs of a respective instrument manipulator and inputs of a respective surgical instrument [0129, 0134, 0150]). 
Regarding claim 38, Holop teaches wherein a distal end of the second portion of the drape sleeve comprises a sterile adaptor configured to be located between the surgical instrument manipulator and an input interface of a surgical instrument coupled to the surgical instrument manipulator (the surgical instrument is retained on the underside of the sterile adapter 1250 for engagement with the instrument manipulator . 

Claim Rejections - 35 USC § 103
7. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8. 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Holop et al. in view of Cooper et al. (US 2016/0199138 A1).
Holop teaches the surgical system of claim 15. Holop does not explicitly teach wherein the carriage portion comprises a mid-carriage and a distal carriage; 
the mid-carriage is movably coupled with the frame portion; and 
the distal carriage is movably coupled with the mid-carriage to move the distal carriage in the proximal and distal directions relative to the mid-carriage.
The prior art by Cooper is analogous to Holop, as they both teach surgical systems comprising surgical instrument manipulator assemblies, insertion assemblies, and carriage assemblies ([abstract, 0302-0304]). 
Cooper teaches the carriage portion comprises a mid-carriage and a distal carriage (mid-carriage 2120 and distal carriage 2130 [0302, FIG. 21]); 
the mid-carriage is movably coupled with the frame portion (mid-carriage 2120 rides on a ball screw 2111 in frame 2110 [0302, FIG. 21]); and 
the distal carriage is movably coupled with the mid-carriage to move the distal carriage in the proximal and distal directions relative to the mid-carriage (mid-carriage 2120 includes metal belts 2120 that drive the distal carriage 2130 [0302, FIG. 21])
. 

9. 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Holop et al. in view of Bernstein (US 2017/0333147 A1). 
Regarding claim 17, Holop teaches the surgical system of claim 15, wherein the body comprises a first end and a second end opposite the first end ([see annotated figure 3 below]); 
the drape shroud assembly is coupled to the carriage portion of the insertion assembly (drapes 1106 can be attached to the carriage link 804 [0135]). 


    PNG
    media_image2.png
    760
    876
    media_image2.png
    Greyscale
PRELIMINARY AMENDMENT U.S. APPLICATION No. 16/317,280 ATTORNEY DOCKET NO. ISRG08210/US ALTERNATE DOCKET No. 1084.0147-00000 
Holop does not explicitly teach the first end of the carriage portion of the insertion assembly is adjacent the first end of the drape shroud assembly. 

Berstein teaches first end of the carriage portion of the insertion assembly is adjacent the first end of the drape shroud assembly (carriage 106’ is adjacent to the drape 200’ [FIG. 4A-4B, 0039]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Holop’s carriage to be adjacent with the drape assembly, as taught by Berstein. The benefit of this modification will allow for surgical drape to be compressed based on the movement of the carriage. Furthermore, this modification will help establish a sterile field between the carriage and the entry guide of the surgical system. 

Statement on Communication via Internet
10. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792